Exhibit C EURO 1,500,000,000 SYNDICATED REVOLVING CREDIT AGREEMENT Dated 16 August 2006 for KONINKLIJKE KPN N.V. with ABN AMRO BANK N.V. BANC OF AMERICA SECURITIES LIMITED BNP PARIBAS CITIGROUP GLOBAL MARKETS LIMITED COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. CREDIT SUISSE DEUTSCHE BANK AG FORTIS BANK (NEDERLAND) N.V. HVB BANQUE LUXEMBOURG SOCIÉTÉ ANONYME ING BANK N.V. J.P. MORGAN PLC and THE ROYAL BANK OF SCOTLAND PLC as Mandated Lead Arrangers and with ABN AMRO BANK N.V. acting as Facility Agent ABN AMRO BANK N.V. acting as Euro Swingline Agent and ABN AMRO BANK N.V. acting as Dollar Swingline Agent CONTENTS Clause Page Section 1 1 Interpretation 1 1. Definitions And Interpretation 1 Section 2 16 The Facility 16 2. The Facility 16 3. Purpose 17 4. Conditions Of Utilisation 17 Section 3 19 Utilisation 19 5. Utilisation 19 6. Optional Currencies 23 Section 4 24 Repayment, Prepayment And Cancellation 24 7. Repayment 24 8. Prepayment And Cancellation 24 Section 5 27 Costs Of Utilisation 27 9. Interest 27 10. Interest Periods 27 11. Changes To The Calculation Of Interest 28 12. Fees 29 Section 6 31 Additional Payment Obligations 31 13. Tax Gross Up 31 14. Increased Costs 32 15. Other Indemnities 33 16. Mitigation By The Lenders 34 17. Costs And Expenses 35 Section 7 36 Guarantee 36 18. Guarantee And Indemnity 36 Section 8 39 Representations, Undertakings And Events Of Default 39 19. Representations And Warranties 39 20. Information Undertakings 42 21. General Undertakings 45 22. Events Of Default 49 Section 9 52 Changes To Parties 52 23. Changes To The Lenders 52 24. Changes To The Obligors 55 Section 10 58 The Finance Parties 58 25. Role Of The Agents And The Mandated Lead Arrangers 58 26. Conduct Of Business By The Finance Parties 62 27. Sharing Among The Lenders 63 Section 11 65 Administration 65 28. Payment Mechanics 65 29. Set-Off 67 30. Notices 67 31. Calculations And Certificates 70 32. Partial Invalidity 71 33. Remedies And Waivers 71 34. Amendments And Waivers 71 35. Counterparts 72 Section 12 73 Governing Law And Enforcement 73 36. Governing Law 73 37. Enforcement 73 Schedule 1 The Lenders 74 Part 1 The Original Lenders 74 Part 2 The Swingline Lenders 75 Schedule 2 Conditions Precedent 76 Part 1 Conditions Precedent 76 Part 2 Conditions Precedent Required To Be Delivered By An Additional Obligor 78 Schedule 3 UTILISATION REQUEST 80 Schedule 4 FORM OF TRANSFER CERTIFICATE 81 Schedule 5 TIMETABLES 83 Schedule 6 MANDATORY COST FORMULAE 84 Schedule 7 FORM OF ACCESSION LETTER 87 Table of Contents THIS AGREEMENT is dated 16 August 2006 and made between: (1) KONINKLIJKE KPN N.V. having its seat (statutaire zetel) in The Hague, The Netherlands (the “Company”); (2) KONINKLIJKE KPN N.V. having its seat (statutaire zetel) in The Hague, The Netherlands, as guarantor (the “Original Guarantor”); (3) ABN AMRO BANK N.V., BANC OF AMERICA SECURITIES LIMITED, BNP PARIBAS, CITIGROUP GLOBAL MARKETS LIMITED, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., CREDIT SUISSE, DEUTSCHE BANK AG, FORTIS BANK (NEDERLAND) N.V., HVB BANQUE LUXEMBOURG SOCIÉTÉ ANONYME, ING BANK N.V., J.P. MORGAN PLC and THE ROYAL BANK OF SCOTLAND PLC as mandated lead arrangers (the “Mandated Lead Arrangers”); (4) THE FINANCIAL INSTITUTIONS listed in Schedule 1 (The Original Lenders) as lenders and swingline lenders (the “Original Lenders”); (5) ABN AMRO BANK N.V. as facility agent (the “Facility Agent”); (6) ABN AMRO BANK N.V. as euro swingline agent (the “Euro Swingline Agent); and (7) ABN AMRO BANK N.V. as dollar swingline agent (the “Dollar Swingline Agent”). IT IS AGREED as follows: SECTION 1 INTERPRETATION 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement: “Accession Letter” means a document substantially in the form set out in Schedule 7 (Form of Accession Letter). “Additional Borrower” means a company which becomes an Additional Borrower in accordance with Clause 24 (Changes to the Obligors). “Additional Guarantor” means a company which becomes an Additional Guarantor in accordance with Clause 24 (Changes to the Obligors). “Additional Obligor” means an Additional Borrower or Additional Guarantor. “Advance” means an advance made or to be made under the Facility (including, unless the context otherwise requires, any Swingline Advance) or the principal amount outstanding for the time being of that advance. - 1 - Table of Contents “Affiliate” means, in relation to any person, a Subsidiary of that person or a Holding Company of that person or any other Subsidiary of that Holding Company. “Agents” means the Euro Swingline Agent, the Dollar Swingline Agent and the Facility Agent, and“Agent” means, as the context may require, any of them. “Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of exchange for the purchase of the relevant currency with the Base Currency in its local foreign exchange market at or about 11:00 a.m. on a particular day. “Authorisation” means an authorisation, consent, approval, resolution, licence, exemption, filing or registration. “Available Commitment” means a Lender’s Commitment minus: (a) the Base Currency Amount of its participation in any outstanding Advances; and (b) in relation to any proposed Utilisation, the Base Currency Amount of its participation in any Advances that are due to be made on or before the proposed Utilisation Date, other than, in either case, the Base Currency Amount of that Lender’s participation in any Advances that are due to be repaid or prepaid on or before the proposed Utilisation Date. “Available Facility” means the aggregate for the time being of each Lender’s Available Commitment. “Available Swingline Commitment” means a Swingline Lender’s Swingline Commitment minus: (a) the Base Currency Amount of its participation in any outstanding Swingline Advances; and (b) in relation to any proposed Utilisation by way of a Swingline Advance, the Base Currency Amount of its participation in any Swingline Advances that are due to be made on or before the proposed Utilisation Date, other than, in either case, that Swingline Lender’s participation in any Swingline Advances that are due to be repaid or prepaid on or before the proposed
